Citation Nr: 1514408	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  11-23 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include asthma and sarcoidosis.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Senior Counsel

INTRODUCTION

The Veteran served on active duty from September 1984 to July 1987 and August 1987 to June 1988.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2009 by the Regional Office (RO) in Atlanta, Georgia. 

In February 2015, the Veteran testified before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record.  

With regard to the Veteran's "asthma" claim, the Board notes that the Veteran has reported symptoms including shortness of breath and difficulty breathing.  See, e.g., March 2009 Emanuel Medical Center treatment records; May 2009 VA treatment records; Board Hearing Tr. at 14.  In this regard, the Board highlights that these reported symptoms have been variously diagnosed as asthma and sarcoidosis.  See, e.g., VA treatment records dated July 2009, February 2010, February 2011, April 2011, and May 2011.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  As such, in light of Clemons, the Veteran's claim of entitlement to service connection for asthma has been re-characterized as a claim of entitlement to service connection for a respiratory disorder, to include asthma and sarcoidosis, as reflected on the cover page.

The Board acknowledges that the Veteran submitted additional private treatment records and in-service clinical treatment records in support of his claim in February 2015, after his respiratory disorder claim was last adjudicated by the Agency of Original Jurisdiction (AOJ) in a May 2011 Statement of the Case.  Significantly, however, such evidence was accompanied by a waiver of AOJ consideration. Therefore, the Board may properly consider such newly received evidence.  See 38 C.F.R. § 20.1304(c) (2014).
This appeal was processed using the Veterans Benefits Management System (VBMS).  The Board has also reviewed documentation included in Virtual VA; however, these documents are duplicative of those in VBMS.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a respiratory disorder, to include asthma and sarcoidosis.  Before the Board can adjudicate this claim, however, additional development is required.  The Board will discuss each of its reasons for remand in turn. 

I.  Service Treatment Records 

The Board finds that further efforts to obtain a complete copy of the Veteran's service treatment records from his first period of active duty from September 1984 to July 1987 should be undertaken.  In making this determination, the Board notes that, although records from the Veteran's second period of service from August 1987 to June 1988 are of record, the only service treatment records on file from his first period of service are clinical records of his inpatient treatment for respiratory problems in May 1987.  Accordingly, these records still appear incomplete.  As such, on remand, attempts should be made to obtain a complete copy of the Veteran's service treatment records.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2014). 

II.  Treatment Records

A review of the Veteran's post-service treatment records indicates that these records may also be incomplete.  Specifically, the Veteran reported receiving treatment for an asthmatic condition from Dr. A.L.H. in 1997.  See August 2009 Authorization for Release of Information (VA Form 21-4142); Board Hearing Tr. at 11.  Moreover, Dr. A.L.H. was copied on a July 2008 echocardiogram report, indicating that the Veteran was still under his care at that time.  To date, however, none of Dr. A.L.H.'s records have been associated with the claims file.  Additionally, at the time of the Veteran's February 2015 Board hearing, the Veteran reported that he was first diagnosed with sarcoidosis in 2007.  See Board Hearing Tr. at 6.  Significantly, however, to date, no treatment records dated in 2007 have been associated with the claims file.  Further, the Board notes that the most recent private treatment records currently on file from (1) the Emanuel County Medical Center are dated in March 2009, and (2) Drs. Harper, Pennington & Shaw are dated in July 2008.  Finally, the Board notes that the only VA treatment records currently on file are records dated from March 2009 to May 2011.  Notably, however, although the record reflects that the Veteran underwent lung surgery at the VA Medical Center in Augusta, Georgia, in June 2009, to date, records of this surgery have not been associated with the claims file.  See, e.g., VA treatment records dated February 2010.  As such, on remand, copies of all outstanding private and VA treatment records regarding the Veteran's claimed respiratory disorder should be obtained.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c).

III.  VA Examination 

The Veteran essentially contends that service connection for a respiratory disorder is warranted because he was first diagnosed with asthma during service in 1987 while he was stationed at Fort Sill and he now suffers from the same symptoms that first manifested during service, including shortness of breath, difficulty breathing, and coughing.  See, e.g., Veteran's January 2010 Notice of Disagreement and August 2011 VA Form 9; Board Hearing Tr. at 4, 14. 

VA is obliged to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

The Board finds that a VA examination assessing whether the Veteran has a respiratory disorder that was incurred during or aggravated by his military service is warranted in this case.  In making this determination, the Board notes that the evidence reflects that the Veteran has a current diagnosis of asthma and sarcoidosis.  See, e.g., VA treatment records dated July 2009, February 2010, February 2011, April 2011, and May 2011.  As such, because there is competent evidence showing that the Veteran is currently diagnosed with a respiratory disorder, the Board finds that the first McLendon element has been satisfied. 

Turning to the second McLendon element, the record also reflects that the Veteran was admitted for inpatient treatment for three days during service in May 1987 (i.e., from May 19, 1987 to May 22, 1987) for shortness of breath, bronchitis, and a history of asthma.  See May 1987 direct admission note (diagnosing the Veteran with acute bronchitis complicated by an episode of acute and prolonged bronchospasm); May 1987 Emergency Care and Treatment (noting shortness of breath and respiratory distress on examination and a history of asthma, and diagnosing acute bronchospasm, probably due to bronchitis); and May 1987 treatment note (assessing the Veteran with resolving bronchitis and resolved acute bronchospasm).  Moreover, the Veteran has reported experiencing shortness of breath and coughing during service in 1987, as well as difficulty completing physical training as a result of his respiratory symptoms.  See Board Hearing Tr. at 4-5.  In this regard, the Board notes that the Veteran is competent to report that he had difficulty breathing and shortness of breath, as well as difficulty completing training, during service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Layno v. Brown, 6 Vet. App. 465 (1994) (holding that competent testimony is limited to that which the witness has actually observed and is within the realm of her personal knowledge).  Accordingly, the Board finds that the second McLendon element has also been satisfied. 

Further, turning to the third McLendon element, as just discussed, the Veteran has asserted that his current respiratory symptoms are essentially the same as his in-service respiratory symptoms.  See Board Hearing Tr. at 14.  Accordingly, the Board finds that there is evidence of record indicating that the Veteran's current respiratory disorder may be associated with his military service, thereby satisfying the third McLendon element. 

Significantly, however, because there is insufficient medical evidence of record addressing whether the Veteran has a respiratory disorder that was incurred during or aggravated by his military service, a VA examination and medical opinion addressing the etiology of this disability are necessary for the Board to make a decision in this case. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's complete service treatment records, including all clinical treatment records, from his period of service in the U.S. Army from September 1984 to July 1987.  

If, after making continued efforts to obtain such records, it is determined that it is reasonably certain that such records do not exist or that further efforts to obtain such records would be futile, issue a formal determination to this effect, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records himself, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).   

2.  With any needed assistance from the Veteran, obtain all private treatment records pertaining to the Veteran's respiratory disorder, to specifically include records from: 

(a) Dr. A.L.H. from 1997 to present, 

(b) his first treatment for sarcoidosis in 2007, 

(c) Drs. Harper, Pennington & Shaw, dated since July 2008, and 

(d) the Emanuel County Medical Center, dated since March 2009.  

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records himself, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

3.  Obtain a complete copy of the Veteran's VA treatment records pertaining a respiratory disorder from the VA Medical Centers in Atlanta, Georgia; Augusta, Georgia; and Dublin, Georgia, including records dated prior to March 2009 and since May 2011, as well as any records regarding a lung surgery conducted at the VA Medical Center in Augusta, Georgia, in June 2009.  

If, after making continued efforts to obtain such records, it is determined that it is reasonably certain that such records do not exist or that further efforts to obtain such records would be futile, issue a formal determination to this effect, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records himself, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

4.  After the development requested in items (1) through (3) is complete, schedule the Veteran for a VA examination to determine the nature and etiology of his respiratory disorder.  The entire claims file, as well as a copy of this Remand, should be made available to and reviewed by the examiner, and it should be confirmed that such records were available for review.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should provide an opinion as to the diagnosis of any respiratory disorder found to be present.  In doing so, the examiner should acknowledge and discuss the results of chest x-rays conducted in March 2009 at Emanuel Medical Center and in March 2009, February 2010, and April 2011 at the VA Medical Center in Dublin, Georgia; the June 2009 lung biopsy results from the VA Medical Center in Augusta, Georgia; and the July 2008 echocardiogram conducted by Dr. D.R.S. 

For each respiratory disorder identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that this disability had its clinical onset during active service or is related to any in-service disease, event, or injury. 

The examiner should also acknowledge and discuss the significance, if any, of the Veteran's in-service inpatient treatment for three days in May 1987 (i.e., from May 19, 1987 to May 22, 1987) for shortness of breath, bronchitis, and a history of asthma.  See May 1987 direct admission note (diagnosing the Veteran with acute bronchitis complicated by an episode of acute and prolonged bronchospasm); May 1987 Emergency Care and Treatment (noting shortness of breath and respiratory distress on examination and a history of asthma, and diagnosing acute bronchospasm probably due to bronchitis); and May 1987 treatment note (assessing the Veteran with resolving bronchitis and resolved acute bronchospasm).  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




